[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
PETITIONER APPEARS PRO SE.
For the Respondent:
    RICHARD BIGGAR, ESQUIRE Assistant Attorney General.
THE COURT: Mr. Wells, you have the right copy of the statute. Okay?  Now you tell me what your legal argument is as to why you're entitled to two-for-one for pretrial confinement.
THE PETITIONER: Tell you why?
THE COURT: Yes.
THE PETITIONER: Want me to read it to you, sir?
THE COURT: Yes.
THE PETITIONER: All right. It says, Section18-98d, Presentence Confinement: Credit for confinement resulting from an offense committed on or after July first 1981. Any person confined to a community correctional center or correctional constitution for an offense committed on or after July first, 1981 under a mitimus or because such person is unable to obtain bail or denied bail shall if subsequently imprisoned earn a reduction of his sentence equal to the number of days which he has spent in such facility for the time he was placed in presentence confinement to the time he began serving the term of his imprisonment imposed provide each day of presentence confinement shall be counted only once for purposes of reducing all sentences imposed after such presentence confinement."
THE COURT: And you want me to make it twice. CT Page 9934
THE PETITIONER: No, sir.
THE COURT: Yes. You just said you want, in stead of 198 days credit, you want to have double the 198, and the statute clearly says "provided you can only have it counted once ". So you're entitled to 198 days. Is that your legal argument?
THE PETITIONER: Yes, sir, that's my legal argument.
THE COURT: All right. Mr. Bigger, do you want to be heard?
MR. BEGGAR: I'd ask that it be dismissed. The statute is clear on this. It's black-letter law and the Court is wasting its time and Mr. Wells' time.
THE COURT: I agree. It's a matter of law. This petitioner has no merit. The case is dismissed.
THE PETITIONER. So if I want to continue this case —
THE COURT: You can take and appeal or try to.
THE PETITIONER: Yes, sir, your Honor.
THE COURT: You can file a petition for certiorari, otherwise known as a "pet. cert." You can either file it with the this court or file it with one of the justices of the Connecticut Supreme Court. You have ten days to do it from today.
THE PETITIONER: Yes, sir.
(Whereupon, this hearing concluded.)
SCHEINBLUM, J.
CERTIFICATION
I hereby certify that the foregoing is a complete and accurate transcription of my original stenotype notes taken in the matter of WELLS VS. WARDEN, STATE PRISON, before the Honorable Howard Scheinblum on November 15, 1991 at Somers, Connecticut.
Dated this 11th day of December, 1991, at CT Page 9935 Rockville, Connecticut.
MARIJEAN McKEON Official Court Reporter Tolland J.D.